Order entered July 20, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00314-CV

   IN RE SCOTT PELLEY, P.C., SCOTT PELLEY, AND THE PELLEY
            FAMILY LIMITED PARTNERSHIP, Relators

           Original proceeding from the 15th Judicial District Court
                            Grayson County, Texas
                      Trial Court Cause No. CV-11-1026

                                   ORDER
               Before Justices Myers, Partida-Kipness, and Carlyle

      Before the Court is relators’ May 3, 2021 petition for writ of mandamus in

which relators challenge the trial court’s failure to rule on relators’ request for

order to return $400,000 deposit in lieu of bond wrongfully distributed by the

district clerk and motion for entry of amended judgment for damages. The Court

requests that real parties in interest and respondent file a response, if any, to the

petition for writ of mandamus by August 9, 2021.


                                             /s/    LANA MYERS
                                                    JUSTICE